Case 2:20-cv-01453-EEF-JVM Document 1-1 Filed 05/14/20 Page1of1

VERIFICATION

STATE OF LOUISIANA
PARISH OF ORLEANS

BEFORE ME, the undersigned authority, personally came and appeared:

ROBERT H. MURPHY

who, being duly sworn, did depose and say:

That he is a member of the firm of Murphy, Rogers, Sloss, Gambel & Tompkins and he is
an attorney for the Petitioners:

That he makes this Verification on behalf of the Petitioners for the reason that no officers
of Petitioners are available in the district to sign same;

That he is authorized to make this Verification and to file the foregoing Complaint in
Limitation on behalf Petitioners;

That he has read the above and foregoing Complaint;

That all of the allegations of fact contained in the Complaint are true and correct to the
best of his knowledge, information and belief, based on information gathered by him and

provided to him by his cliénts.

Kosuxt * %)- \y poh,

ROBERT H. MURPHY v

SWORN TO AND SUBSCRIBED
BEFORE ME, THIS |4"“pay

OF MAY, 2020.

 

 

NOTARY PUBLIC
Peter B. Sloss
___ Attorney at Law & Notary Public (Bar )

 

Parish of Jefferson, State of Louisiana
Louisiana Bar Roll No. 17142
Notarial Commission is for Life
